UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22363 The SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Address of principal executive offices)(Zip code) Gabriel Hammond, SteelPath Fund Advisors LLC 2100 McKinney Ave, Suite 1401, Dallas, Texas, 75201 (Name and address of agent for service) Registrant's telephone number, including area code: (214) 740-6047 Date of fiscal year end: November 30 Date of reporting period: July 1, 2009 - June 30, 2010 Item 1. Proxy Voting Record There were no matters relating to a portfolio security considered at any shareholder meeting held during the period ended June30, 2010 with respect to which the registrant was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The SteelPath MLP Funds Trust By (Signature and Title) /s/ Gabriel Hammond Gabriel Hammond, President Date: August 13, 2010
